Citation Nr: 1818671	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-15 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for prostate cancer as a result of exposure to herbicides.


REPRESENTATION

The Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2018, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for prostate cancer as a result of exposure to herbicides is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran's bilateral hearing loss disability is attributable to service.

2.  Resolving reasonable doubt in his favor, the Veteran's tinnitus is attributable to service.






CONCLUSION OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veteran's claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus are being granted herein.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus.  After a review of the claim file and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for both claimed disabilities.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. 
A. Bilateral Hearing Loss Disability

Here, the Veteran contends that his bilateral hearing loss disability is related to noise exposure in service.  At the outset, the Board notes that in-service noise exposure is conceded.  At the February 2018 hearing, the Veteran testified that while in service he was conducting airflow operations and was exposed to noise both from jet engines and airfield equipment.  The Veteran's DD-214 confirms that he was an Expeditionary Airfield Systems Technician.  

Furthermore, the record shows that the Veteran currently has a bilateral hearing loss disability for VA purposes.  Therefore, the remaining question is whether the currently diagnosed bilateral hearing loss disability is related to service. 

At the February 2018 hearing, the Veteran indicated that he has experienced hearing loss since service.  He described instances in service where at the end of every day when he would leave base, his head felt different and sounds were different.  The Veteran also indicated that he did not have loud noise exposure post-service in his occupations or hobbies.  In June 2014, the Veteran submitted a private medical opinion that stated that it was more likely than not that the Veteran's hearing loss was the result or consequence of or otherwise related to military service.  The examiner pointed to the Veteran's military occupation and his exposure to aircraft noise.

Upon consideration of the Veteran's in-service noise exposure, the lack of any considerable post-service noise exposure, as well as the private medical opinion the Board finds that the Veteran's currently diagnosed bilateral hearing loss disability is traceable to military service and service connection for bilateral hearing loss disability is warranted.

The Board acknowledges the July 2012 VA examiner's opinion that the Veteran's bilateral hearing loss disability was less likely than not incurred in and/or cause by noise exposure in service.  However, the Board gives more probative weight to the private opinion.  First, the reasoning in the VA opinion relies on two inaccuracies, primarily that 1) there were no significant hearing threshold shifts during service, and 2) the Veteran did not complain of hearing loss onset until approximately 5-7 years prior to the 2012 examination.  However, the fact that there was no hearing loss in service is not dispositive of the issue and an opinion based on this fact is inadequate.  See Hensley, supra.  In addition, the Veteran contends that his hearing loss began in service.  The Veteran is competent to report his symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's contentions are supported by a buddy statement submitted by his significant other of 17+ years, who indicated that the Veteran has been hard of hearing since she has known him.  See L.W. statement, July 2014.

The record shows that the Veteran was exposed to noise in service and he currently has a bilateral hearing loss disability, which cannot be conclusively disassociated from his noise exposure in service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss disability is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Tinnitus

In addition, the Board finds that entitlement to service connection for tinnitus is warranted.  At the February 2018 hearing, the Veteran stated that his tinnitus began in 1978, while still in service.  He said that when he left service the tinnitus would reappear every two to three weeks and would last a couple of minutes.  As discussed above, the Veteran's in-service noise exposure is conceded.

The Veteran is competent to report that he has experienced tinnitus in and since service; a veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1995); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Here, the Board finds that the Veteran is competent to report noise exposure and ringing in the ears.  Moreover, as noted above, the Veteran's MOS indicates noise exposure.  

The Board is aware that the July 2012 VA examiner opined that it was less likely than not that the Veteran's tinnitus was incurred in and/or caused by noise exposure in service.  However, as discussed above, the examiner's reasoning is not supported by the record.  Moreover, the Board notes that the examiner did find that the etiology of the Veteran's tinnitus is at least as likely as not associated with hearing loss.  As the Board is now granting service connection for a bilateral hearing loss disability, the Veteran could also merit service connection for tinnitus on a secondary basis.  See e.g. 38 C.F.R. § 3.310 (a).  Therefore, service connection for tinnitus is warranted either as due to service or due to the now service connected hearing loss disability.

Accordingly, when resolving all doubt in the Veteran's favor, service connection for tinnitus is granted.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

The Board finds that additional development is needed regarding the Veteran's claim for service connection for prostate cancer as a result of exposure to herbicides.  First, the Board finds that additional military personnel records should be obtained and associated with the claim file.  The Board notes in particular records should be obtained that show the locations of the Veteran's service, to include Okinawa, Japan and areas within the Korean demilitarized zone.  In addition, the Veteran contends that while in service in Quangju, Korea he was captured by North Korean soldiers.  He stated logbooks may exist that would note his reentrance into the barracks.  Efforts should be made to obtain verification of these events and the logbooks.  Once these documents are obtained, research should be conducted to determine whether the Veteran was exposed to various chemicals and fumes, to include herbicides, while in service.

Thereafter, a medical opinion should be obtained to address the Veteran's contentions regarding the etiology of his prostate cancer.  If necessary, the Veteran should be scheduled for a VA examination.  Specifically, the examiner should address the Veteran's contentions regarding various chemical and fume exposure and their effect, if any, on his development of prostate cancer.  The examiner should also address medical literature submitted by the Veteran.  A detailed opinion should be provided.

Accordingly, the appeal is REMANDED for the following action:

1.  After securing any necessary consent forms from the Veteran, obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the claim on appeal.  

In addition, all outstanding military personnel records should be obtained and associated with the claim file, to include records that show the locations where the Veteran served and any logbooks described by the Veteran at the February 2018 hearing that may support his contention that he was captured by North Korean soldiers, in or near Quangju, Korea.

Steps to obtain and associate these records should be documented in the claim file.  If identified records could not be obtained, this should be noted in the claim file.

2.  After obtaining the above, steps should be taken to confirm the Veteran's contentions of chemical, fumes, and herbicide exposure.  Specifically, the Veteran believes that his duties exposed him to acetones, methyl ethyl ketone, jet fuel smells, diesel fuels, and assorted strippers and degreasers.  The Veteran contends that while in Quangju, he was exposed to chemicals in the soil, as well as herbicides on Futenma, Okinawa.  Efforts should be made to corroborate these claims.  All steps and reponses received should be documented in the claim file.

2.  After the above development has been completed, obtain a VA medical opinion that addresses the etiology of the Veteran's claimed prostate cancer.  The examiner is asked to provide an opinion regarding whether it is at least as likely as not (i.e., a 50 percent or greater probability) that his prostate cancer was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.  The Veteran should be scheduled for a VA examination, if necessary. 

The examiner should be given a copy of the claim file, and a review of the claim file should be noted in the opinion.  

The examiner is asked to address specifically the Veteran's contentions regarding chemical, fume, and herbicide exposure.  The examiner is also asked to address the paper entitled "Environmental and Occupational Causes of Cancer New Evidence 2005-2007" submitted by the Veteran in February 2018. 

A detailed rationale should be furnished for all opinions.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans' Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


